9-12, Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Yao et al. for the "POWER CONTROL METHOD AND DEVICE, AND COMMUNICATION NODE" filed 08/27/2020 has been examined.  This application is a national stage entry of PCT/CN2019/076002, International Filing Date: 02/25/2019, and claims foreign priority to 201810165201.5, filed 02/27/2018 in China.  The preliminary amendment filed 08/27/2020 has been entered and made of record.  Claims 1-13, 16, 24, 27-30 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.      Claims 27, 29 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.        Claims 27, 29 call for a communication node device with an intended use of characterizing features of claims 1, 9 which are method claims.  Claims drafted in this form normally encounters numerous problems and does not clearly claim the gist of the disclosed invention.  For examination purpose, the examiner assumes claims 27, 29 depend on claims 1, 9 respectively.  Appropriate correction required. 
6.	Claims 28, 30 call for a computer storage medium program with an intended use of characterizing features of claims 1, 9 which are method claims.  Claims drafted in this form normally encounters numerous problems and does not clearly claim the gist of the disclosed invention.  For examination purpose, the examiner assumes claim 28, 30 depend on claims 1, 9 respectively. Appropriate correction required. 		
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.        Claims 1-6,8-10,12,16,24, 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nory et al. (US#2020/0288404) in view of Liu et al. (US#10,425,900).
	As best understood, Regarding claims 1, 9, the references disclose a novel method and system for facilitating closed loop power control in wireless communication system, according to the essential features of the claim.  Nory et al. (US#2020/0288404) discloses a power control method, applied to a first communication node, comprising: receiving downlink control para. [0066]-[0068]: receiving a TPC command in a DCI), determining a closed loop power control index of the TPC command in the DCI (para. [0066]-[0068]: determining a particular power control closed loop); and updating a closed loop power control part corresponding to the closed loop power control index in transmit power of the first communication node according to the TPC command (para. [0066]-[0068]: update the particular power control closed loop using the TPC command). 
Although, Nory references does not disclose expressly the closed loop power control index corresponding to the TPC command in DCI.  However, the closed-loop power control process is indicated as closed-loop power control index, and can also be written as closed-loop power control (para [0014], [0071]: closed loop indication bits comprise an index value that is associated with the particular power control closed loop).  In the same field of endeavor, Liu et al. (US#10,425,900) teaches in Fig. 10A a flow diagram illustrated the operations occurring in an access node communicating with a UE with a power control setting specified using groups of power control parameters, in which the closed-loop power control parameters are indexed, and the indices are used in the power control setting configuration (Col. 32, lines 47-67).
Regarding claims 2, 10, 12, the reference further teach wherein determining the closed loop power control index of the TPC command in the DCI according to closed loop power control index information carried in the DCI (Nory et al.: Figs. 2-3; para [0037], [0054]-[0055]: closed loop TPC commands are typically carried in DCI)
Regarding claims 3, 8, 16, the reference further teach wherein determining the closed loop power control index of the TPC command in the DCI according to related information of the DCI and a first association relationship, wherein the first association relationship is an Nory et al.: see Fig. 10, para [0014] & [0232] : the one or more closed loop indication bits comprise an index value that is associated with the particular power control closed loop).
Regarding claims 4, 24, the reference further teach wherein determining a grouped DCI type of the DCI according to a preset grouped DCI type detection manner (Nory et al.: see Figs. 9, 13; para [0228], [0238]: DCI is addressed to a group UEs and the plurality of TPC commands received in the DCI associated with the UEs in the group).
Regarding claim 5, the reference further teach wherein determining the closed loop power control index of the TPC command in the DCI according to the grouped DCI type of the DCI, related information of the DCI and a first association relationship, wherein the first association relationship is an association relationship between the related information of the DCI and the closed loop power control index (Liu et al.: Figs. 11-14: Col. 33, line 29 to Col. 35, line 18: the access node communicating with a UE using power control specified by groups of power control parameters to the UEs).
Regarding claim 6, the reference further teach wherein acquiring an offset of the grouped DCI type; and determining a starting position of the TPC command in the grouped DCI type according to the offset of the grouped DCI type (Nory et al.: see Figs. 9, 13; para [0228], [0238]: DCI is addressed to a group UEs and the plurality of TPC commands received in the DCI associated with the UEs in the group).
Regarding claims 27, 29, they are apparatus claims corresponding to the method claims 1, 9 above.  Therefore, claims 27, 29 are analyzed and rejected as previously discussed in paragraph above with respect to claims 1, 9.	
Nory et al. (US#2020/0288404) in view of Liu et al. (US#10,425,900) in that the claims recited a computer program product for performing the same basis of steps and method of the prior arts as discussed in the rejection of claims 1, 9 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Nory in view of Liu for performing the steps and method as recited in the claims with the motivation being to provide the efficient enhancement for providing closed loop power control in wireless communication system, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently facilitating closed loop power control in wireless communication system, and would have applied Liu’s novel use of the transmit power level of a communications device into Nory’s transmit power control command indication for multiple closed loops.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Liu’s system and method for wireless power control into Nory’s TPC command indication for multiple closed loops with the motivation being to provide power control method and device and communication node.
Allowable Subject Matter
10.	Claims 7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
11.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining the closed loop power control index of the TPC command in the DCI comprises: acquiring first 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Sorrentino et al. (US#9,554,340) closed loop power control commands for SRS.

The Yi et al. (US#11,102,771) shows method and apparatus for transmitting DCI in wireless communication system.
The Fu et al. (US#10,887,842) shows method and device for UL power control.
The MolavianJazi et al. (US#10,568,041) shows power control for multiple UL transmissions.
The Xu et al. (US#10,856,237) shows power control with multiple panels in radio system
The Xu et al. (US#10,966,191) power control for mobility handover in a radio system.
The Chen et al. (US#10,880,838) shows method of UL power control, terminal device and network device.
The Wang et al. (US#9,538,476) shows method and system for power adjustment, BS and UE.
The Lin et al. (US#8,767,605) shows transmit power control information and power control method, system and device.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."

     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-

Mphan
11/08/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477